SECURED REVOLVING LINE OF CREDIT NOTE
 
$400,000.00 April 11, 2011




FOR VALUE RECEIVED, CC Tennessee Holdings, LLC, a Nevada limited liability
company, Care Choices of Tennessee, Inc., a Tennessee corporation (collectively,
the "Borrowers") hereby jointly and severally promise to pay to the order of
Citizens Bank, its successors and assigns (together "Lender") at 328 S. Saginaw,
Flint, MI  48502, or at such other place as the holder hereof may from time to
time designate in writing, on expiration of the Line of Credit Term, the
principal sum of Four Hundred Thousand and no/100 ($400,000.00) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by Lender to
Borrowers pursuant to the Loan Agreement (as defined below), plus interest and
all charges thereon as provided below.
 
Notwithstanding anything in this Secured Revolving Line of Credit Note (this
"Note") to the contrary, all principal, accrued but unpaid interest and all
Expenses provided for in the Loan and Security Agreement dated as of April 11,
2011 between Lender and Borrowers (as the same has been and may be subsequently
amended or restated from time to time, the "Loan Agreement") will be due and
payable upon acceleration of the indebtedness evidenced by this Note following
the occurrence of an Event of Default. Capitalized terms not defined in this
Note will have the meanings given in the Loan Agreement.
 
This Note is given in accordance with, and is subject to the terms and
conditions of the Loan Agreement.  The indebtedness evidenced by this Note is
secured by the Collateral and all other collateral granted Lender under and
pursuant to the terms of the Loan Documents (and all agreements and documents
referred to or incorporated therein) and all other collateral granted to Lender
by the Borrowers at any time to secure any present or future obligations to
Lender.
 
Interest will accrue on the unpaid principal balance of this Note as provided in
the Loan Agreement.
 
Principal and interest due hereunder will be payable in lawful money of the
United States of America.  The Borrowers agree to pay all reasonable costs of
collection and enforcement of this Note including reasonable attorneys' fees and
court costs, together with all Expenses provided for in the Loan Agreement.
 
The failure to make any payment when due under this Note or the occurrence of
any Event of Default under the Loan Agreement will be deemed a default
hereunder, and in any such event, the holder of this Note will be entitled to
accelerate the maturity of the debt evidenced hereby and have all rights and
remedies afforded by law or available under the Loan Documents.
 
All of the Borrowers and all endorsers hereby jointly and severally waive
valuation and appraisement, presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note, and expressly agree that the
maturity of this Note, or any payment due under this Note, may be extended from
time to time without in any way affecting the liability of the Borrowers or any
endorsers.
 
This Note is governed by and will be construed according to the internal laws of
Michigan.
 
THIS NOTE IS SUBJECT TO THE JURY TRIAL WAIVER CONTAINED IN THE LOAN AGREEMENT.
 


CC TENNESSEE HOLDINGS, LLC,
CARE CHOICES OF TENNESSEE, INC.,

a Nevada limited liability company
a Tennessee corporation

 
By:
American BioCare, Inc.,

 
its sole member



By:                                                              By:           
Gary D. Lewis, Chairman and
Chief                                                                           Gary
D. Lewis, Vice President
Executive Officer


8901831.4